Citation Nr: 1503616	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include depressive disorder, anxiety disorder, and schizoid personality traits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2013 and June 2014, the Board remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's electronic claims file, the Board finds that further development is required prior to the adjudication of the claim. 

The evidence of record shows that the Veteran's psychiatric illness has been variously diagnosed.  Of note, the Veteran is already service connected for PTSD.  

The Veteran was afforded VA examination in October 2010.  The VA examiner diagnosed the Veteran with depressive disorder and schizoid personality traits.  In addition, the VA examiner noted anxiety as a symptom.  

VA medical records reflect ongoing treatment for a depressive disorder, not otherwise specified.

The Veteran was afforded a VA examination in January 2014.  The examiner noted the diagnosis of PTSD.  Upon examination, however, he found no diagnoses for any other mental health disorder.  The VA examiner noted that the Veteran's self-report was deemed non-credible as he appeared to be intentionally exaggerating and/or feigning mental health symptoms.  The VA examiner also stated that the Veteran self-report was inconsistent when compared to statements he had made in his treatment records. 

In an August 2014 VA examination addendum, the January 2014 VA examiner stated that he did not diagnose the Veteran with PTSD, depression or schizoid personality traits and that he cannot account for how [VA] treatment professionals came to their diagnostic conclusions; therefore, it was not possible without resorting to mere speculation for the VA examiner to provide an opinion regarding the etiology for any of the psychiatric diagnoses indicated in the Veteran's [VA] treatment records.  The examiner noted that with regard to schizoid personality traits, "generally speaking" (as the VA examiner had not diagnosed the Veteran with schizoid personality), the diagnostic category of personality disorders are by definition a developmental issue that would have exhibited itself prior to military service.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

The Board finds that the January 2014 and August 2014 VA opinions are inadequate.  During the pendency of this appeal, the Veteran has been diagnosed with depressive disorder and schizoid personality traits.  Ongoing VA treatment records show treatment for depressive disorder.  The January 2014 and August 2014 VA examination reports did not provide an etiological opinion regarding the diagnosed disabilities.  In view of the foregoing, a new examination conducted by a psychologist or psychiatrist other than the January 2014 VA examiner should be obtained to determine the nature and etiology of any current acquired psychiatric disorder.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain mental health treatment records dating since August 2014, including from the Minneapolis VA Healthcare System and Hibbing Community Based Outpatient Clinic.  If no relevant records exist, the claims file should be annotated to reflect such, and the Veteran notified of such.

2.  Schedule the Veteran for a VA psychiatric examination conducted by a VA psychiatrist or psychologist, other than the January 2014 and August 2014 VA examiner, to determine the current nature and etiology of his acquired psychiatric disorder other than PTSD.  The electronic claims file should be made available and reviewed by the examiner.  The examiner should identify all psychiatric pathology present, conducting any indicated tests and studies.

Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a. State whether he/she disagrees with October 2010 VA examination report and ongoing VA treatment records which indicate a diagnosis of depressive disorder, schizoid personality traits and anxiety symptoms.

b. If a diagnosis of any psychiatric disorder is found, to include depressive disorder, schizoid personality traits and anxiety symptoms, the examiner should state whether the findings are representative of the Veteran's service-connected PTSD.  If all symptoms are consistent with the PTSD, the examiner should so specify and indicate the reason further discussion of etiology of other disorders is not needed.  

c. If the examiner concludes that the additional acquired psychiatric disorders are unrelated to the Veteran's service-connected PTSD, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the diagnosed acquired psychiatric disorders, to include depressive disorder, schizoid personality traits and anxiety symptoms, are related to his service. 

The examiner must include a rationale for any opinion offered.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

